Citation Nr: 1428542	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-35 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for acne vulgaris with residual scarring, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.  

This case comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that in pertinent part denied an increased rating for acne vulgaris with scaring and denied entitlement to service connection for a prostate disorder, hyperthyroidism, and hypertension.  The Veteran filed a notice of disagreement in November 2007 and was provided with a statement of the case in September 2008.  The Veteran perfected his appeal with a November 2008 VA Form 9.  

The Veteran indicated on his November 2007 VA Form 9 that he wished to testify at a Board hearing.  In a November 200 VA Form 9, he withdrew the hearing request.

In a December 2011 decision the Board denied the Veteran's claims of entitlement to service connection for a prostate disorder and hyperthyroidism and remanded the claims of entitlement to service connection for hypertension and entitlement to an increased rating for acne vulgaris with scaring for further development.  

In the December 2011 decision the Board also referred the claims of skin hives/lesions, cataracts, and transient ischemic attack (TIA) to the RO.  A review of the record shows that to date the Veteran has only been afforded a February 2012 VA eye examination and the claims have not yet been adjudicated by the RO.  As such, they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

A review of the Veteran's paperless claims files reveal a May 2014 Appellate Brief that is associated with the Veteran's Virtual VA File.  The other documents are either duplicative of the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is needed prior to adjudication of the claim.  

In its December 2011 remand, the Board instructed the Agency of Original Jursidction (AOJ) to afford the Veteran an examination to determine whether the Veteran's hypertension was caused, or aggravated by his service-connected acne vulgaris.  The Board notes there is a February 2012 VA opinion concerning the issue of service connection for hypertension, but finds that this opinion is incomplete for purposes of rendering a decision.  The VA examiner in February 2012 concluded that the Veteran's current diagnosis of hypertension was not caused by or a result of any "SC" or medical event while in service.  The rationale provided was that the Veteran was not diagnosed with hypertension until "4-5 years post service and or started on medication five years post service."  This VA opinion as to etiology is fully supported and adequate, however, it speaks in relation to whether the Veteran's hypertension was directly related to his military service, and does not provide any clear medical guidance as to secondary service connection.  Under these circumstances, a VA examination is warranted to address the secondary service connection issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Additionally, in the December 2011 remand the Board instructed the AOJ to adjudicate the issue of entitlement to service connection for chronic urticaria, claimed as skin hives/lesions and determine whether this skin condition may be associated with the Veteran's already service-connected acne vulgaris with residual scarring.  Also, the Board determined that the Veteran's claim for an increased rating for acne vulgaris was inextricably intertwined with the unadjudicated issue of entitlement to service connection for chronic urticarial.  A review of the record shows that to date the AOJ has not adjudicated the issue of entitlement to service connection for chronic urticarial.  See Stegall, supra.  Therefore, the Board is unable to not properly review the issue of entitlement to an increased rating for acne vulgaris with residual scarring, currently rated at 10 percent disabling, until the AOJ develops and adjudicates the inextricably intertwined issue concerning service connection for chronic urticaria, claimed as skin hives/lesions.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, a remand is once again warranted.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and approximates dates of treatment of all medical care providers, both VA and private, who have treated him for his acne vulgaris with scarring and hypertension, since April 2008.  After securing any necessary authorizations, request any outstanding adequately identified by the Veteran, which are not of record, to specifically include VA treatment records dated from April 2008 to the present.

2. Schedule the Veteran for a VA hypertension examination.  The claims file must be made available to the examiner for review.  All indicated tests should be conducted.  The examiner should address the following questions: 

Is it at least as likely as not (50 percent or higher degree of probability) that the hypertension that the Veteran now has, is caused by, or results from, his service-connected acne vulgaris with residual scarring?

Is it at least as likely as not (50 percent or higher degree of probability) that the hypertension that the Veteran now has, was aggravated (i.e., permanently worsened beyond its normal progression) by his service-connected acne vulgaris with residual scarring? 

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3. Adjudicate the issue of entitlement to service connection for chronic urticaria, claimed as skin hives/lesions.  The Veteran and his representative are to be provided a formal rating decision and written notice of the Veteran's rights to an appeal.

4. After completing the above actions, and any other development, including a VA skin examination, if deemed warranted by the AOJ, re-adjudicate the issues of entitlement to service connection for hypertension, to include on a secondary basis; and entitlement to an increased rating for acne vulgaris with residual scarring, currently evaluated at 10 percent disabling.  If the determinations remain adverse to the Veteran, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal is to be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



